PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 $3,000,000,000 3.25% Notes Due 2013 Interest payable on May 15 and November 15 of each year, commencing May 15, 2008. The Notes will mature on May 15, 2013. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE NOTES 99.613% AND ACCRUED INTEREST, IF ANY PricetoPublic Underwriters Discountsand Commissions Proceedsto the EIB Per Note 99.613 % 0.10 % 99.513 % Total $ 2,988,390,000 $ 3,000,000 $ 2,985,390,000 The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriters below expect to deliver the Notes to purchasers in book-entry form only, through The Depository Trust Company (“DTC”), on March 18, 2008. JPMORGAN MERRILL LYNCH & CO. MORGAN STANLEY BARCLAYS CAPITAL BNP PARIBAS CREDIT SUISSE MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC NOMURA SECURITIES RBC CAPITAL MARKETS March 11, TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 The European Investment Bank 5 Application of Proceeds S-6 Use of Proceeds 8 Description of Notes S-6 Description of Securities 9 Underwriters S-8 Plan of Distribution 16 Recent Developments S-9 Currency Conversions and Foreign Exchange Risks 17 Validity of the Notes S-10 United States Taxation 18 Experts S-10 Directive on Taxation of Savings Income 22 General Information S-10 Legal Opinions 23 Experts 23 Enforcement of Civil Liabilities Against the EIB 23 Authorized Representative in the United States 24 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriters”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriters”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB.This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 on securities prospectuses.The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are not other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, The Bank of New York (Luxembourg) S.A., Aerogolf Center, 1A, Hoehenhof, L-1736, Senningerberg. The distribution of this prospectus supplement and prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation.
